DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 11 and 18 do not appear to be complete.
Claim 19 recites the limitation "said lower brace" in page 11.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-6, 12-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Landa (WO 2014003767).
In regards to claim 1, Landa discloses folding stand for a cell phone camera (Landa paragraph 0027, 0045 note: this reads on a smartphone camera) comprising: 
a lower member (Landa Fig. 14 Item 1401) that temporally on with a back member (Landa Fig. 14 Item 1403); 
at least one side arm (Landa Fig. 14 Item 1404 or 1406) that hinges on said back member; 
a phone rest (Landa Fig. 14 Item 1402) that hinges from said back member and is supported with at least one brace (Landa Fig. 14 Item 1405) between said phone rest and said back member, and 
said folding stand is configured to fold into a flat orientation (Landa Fig. 16).
In regards to claim 2, Landa discloses folding stand for a cell phone camera as described above. Landa further discloses said at least one side arm is configured to fold flat against said back member (Landa Fig. 15).
In regards to claim 3, Landa discloses folding stand for a cell phone camera as described above. Landa further discloses there are two side arms (Landa Fig. 14 Item 1404 and 1406).
In regards to claim 4, Landa discloses folding stand for a cell phone camera as described above. Landa further discloses said two side arms are configured to fold flat against said back member with free ends of said two side arms being folded in proximity to each other when said two side members are folded onto said back member (Landa Fig. 15).
In regards to claim 5, Landa discloses folding stand for a cell phone camera as described above. Landa further discloses said phone rest is configured to fold flat against said back member (Landa Fig. 15, 16).

In regards to claim 12, Landa discloses folding stand for a cell phone camera as described above. Landa further discloses said phone rest has at least one through opening (Landa Fig. 14 Item 1405).
In regards to claim 13, Landa discloses folding stand for a cell phone camera as described above. Landa further discloses said at least one through opening is centered over said lower member (Landa Fig. 14).
In regards to claim 14, Landa discloses folding stand for a cell phone camera as described above. Landa further discloses said phone rest is centered on said back member (Landa Fig. 14, 15).
In regards to claim 15, Landa discloses folding stand for a cell phone camera as described above. Landa further discloses said lower member creates a flat writing surface (Landa Fig. 14, 15).
In regards to claim 16, Landa discloses folding stand for a cell phone camera as described above. Landa further discloses said lower member has at least one tab (Landa Fig. 14 Item 1407) that is configured to lock into a slot in said back member.
In regards to claim 17, Landa discloses folding stand for a cell phone camera as described above. Landa further discloses said at least one brace has a lock that retains said at least one back brace on said back member (Landa Fig. 14).
In regards to claim 20, Landa discloses folding stand for a cell phone camera as described above. Landa further discloses said phone rest is essentially parallel to said back member when said folding stand is unfolded (Landa Fig. 15).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Landa in view of Yang (KR 20110013174).
In regards to claim 7, Landa discloses folding stand for a cell phone camera as described above. Landa fails to teach said stand has at least two holes that are configured to retain said stand in a three-ring binder. However, Yang discloses peripheral module card has at least two holes that are configured to retain said stand in a three-ring binder (Yang Fig. 1-4). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Yang’s peripheral module card and Landa’s stand for resolving inconvenience of mobile computing device (Yang Abstract).
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Landa in view of Begay (US 20140355139).
In regards to claim 8, Landa discloses folding stand for a cell phone camera as described above. Landa fails to teach there are at least two braces between said phone rest and said back member. However, Begay discloses there are at least two braces (Begay Fig. 8 Item 20) between said phone rest (Begay Fig. 8 Item 25 paragraph 0028) and said back member (Begay Fig. 6 Item 17). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Begay’s braces in Landa’s stand so an articulated arm can be modified by user (Begay paragraph 0006).
In regards to claim 9, Landa in view of Begay discloses folding stand for a cell phone camera as described above. Landa in view of Begay discloses said at least two braces are hinged together (Begay Fig. 8 Item 21).

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSINCHUN LIAO whose telephone number is (571)270-7701. The examiner can normally be reached Monday-Thursday, 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571)272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/HSINCHUN LIAO/Primary Examiner, Art Unit 2641